342 S.W.3d 904 (2011)
Lisa L. COLLOM, Appellant,
v.
Mark J. COLLOM, Respondent.
No. ED 94964.
Missouri Court of Appeals, Eastern District, Division Four.
June 21, 2011.
*905 Benicia Baker-Livorsi, St. Charles, MO, for Appellant.
Paul C. Hetterman, Bartley Goffstein L.L.C., St. Louis, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and THOMAS L. RAY, Sp. J.

ORDER
PER CURIAM.
Lisa Collom (Wife), appeals the judgment of the trial court following dissolution proceedings against Mark Collom (Husband) after more than 25 years of marriage. Wife claims the trial court erred in rendering its judgment with regard to the distribution of debts, the distribution of marital property and the denial of maintenance. In particular, Wife claims the trial court failed to apportion and divide all of the parties' marital debt, including Wife's installment loans, credit card debt, and personal obligations; failed to make the statutorily required findings for dividing assets under Section 452.330; awarded Wife only 28.026% of the marital assets; and failed to make all of the statutorily required findings in determining that Wife was not entitled to maintenance. Wife further alleges the trial court erred in its judgment denying Wife maintenance because the evidence established she was entitled to maintenance in order to meet her reasonable needs, the trial court relied on its personal experiences with home-ownership costs in deciding Wife's expenses were excessive, and the judgment was against the weight of the competent evidence.
Finding no error in the trial court's rulings, we affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. However, we feel compelled to note the Statement of Facts presented by each party violated Rule 84.04, as neither set forth the facts of the case fairly and concisely nor were devoid of argument. Instead, the Statement of Facts of both parties contained extensive argument and only a portion of the facts pertinent to their respective arguments. Additionally, Wife's inclusion in her Statement of Facts of a table which she claims is a "summation of division of assets and debts from judgment," blatantly misstates the facts and the rulings of the trial court. We have based this Order on our review of the record, largely ignoring the parties' onesided, incomplete, and argumentative statements of facts.
An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We affirm the judgment pursuant to Rule 84.16(b)(2).